F IL E D
                                                                      United States Court of Appeals
                                                                              Tenth Circuit
                    U N IT E D ST A T E S C O U R T O F A PP E A L S
                                                                           October 27, 2006
                                  T E N T H C IR C U IT
                                                                         Elisabeth A. Shumaker
                                                                             Clerk of Court

 U N ITED STA TES O F A M ER ICA ,

               Plaintiff - Appellee ,                       No. 05-1551

          v.                                               (D. Colorado)

 D A N IEL R EN E C EN TEN O -                    (D.C. No. 05-CR-00199 EW N )
 C ASTELLA N O S, a/k/a C AR LOS
 M ARTINEZ CASTALLANO, a/k/a
 CA RLO S SAN CH EZ ,

               Defendant - Appellant .



                            O R D E R A N D JU D G M E N T *


Before H A R T Z , E B E L , and T Y M K O V IC H , Circuit Judges.


      Daniel Centeno-Castellanos pleaded guilty to one count of illegal reentry

after deportation for an aggravated felony, in violation of 8 U.S.C. § 1326(a) and

(b)(2). He was sentenced to 77 months’ imprisonment. His counsel has filed an



      *
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. The court generally disfavors the citation of orders and
judgments; nevertheless, an order and judgment may be cited under the terms and
conditions of 10th Cir. R. 36.3.
Anders brief, see Anders v. California, 386 U.S. 738 (1967), and a motion to

withdraw as counsel. Because we agree with counsel that there are no meritorious

issues for appeal, we grant the motion to withdraw and dismiss the appeal.

        Under M r. Centeno-Castellanos’s plea agreement the government was to

recommend a sentence at the bottom of the appropriate Guidelines range and a

three-point reduction for acceptance of responsibility. At the change-of-plea

hearing M r. Centeno-Castellanos, through an interpreter, indicated that his plea

agreement was voluntary, that he had discussed it with his attorney, and that he

understood its terms. He further stated that he understood the nature of the

charge, as well as the potential penalties and sentences the district court might

impose, and that he was waiving certain rights, including his right to a jury trial.

He also agreed with the government’s recitation of facts regarding his offense.

The district court determined that M r. Centeno-Castellanos’s guilty plea was

given knowingly and voluntarily with the advice of counsel, and accepted the

plea.

        The Probation Office prepared a presentence investigation report (PSR) in

which it determined that M r. Centeno-Castellanos’s total offense level was 21 and

his criminal-history level was VI. The recommended Guidelines range was

therefore 77 to 96 months. Counsel for M r. Centeno-Castellanos filed three

objections to the PSR: (1) that M r. Centeno-Castellanos’s probation stemming



                                         -2-
from a 1989 controlled-substance conviction was never revoked and he never

received jail time on the conviction; (2) that he was not convicted of a concealed-

weapon charge in 1993; and (3) that he was not convicted of trespass and theft in

2004, but had instead received a deferred adjudication.

      At the sentencing hearing on September 23, 2005, the district court rejected

these objections. It found that (1) a California abstract of judgment showed that

M r. Centeno-Castellanos’s probation had been revoked and he was sentenced to

three year’s imprisonment; (2) a copy of the disposition from Denver General

Sessions Court showed that he had been convicted on the weapon charge in 1993

after entering a guilty plea; and (3) a Jefferson County, Colorado, judgment

showed that he was convicted of trespass and theft in 2004. It then adopted the

calculations in the PSR, with a recommended sentencing range of 77 to 96

months. The court considered the factors under 18 U.S.C. § 3553(a), and imposed

a sentence of 77 months’ imprisonment, followed by three years’ supervised

release, and a $100 special-assessment fee.

      Counsel for M r. Centeno-Castellanos filed an Anders brief stating the

issues that could possibly be raised on appeal and why they have no merit. See

Anders, 386 U.S. 738. As required by Anders, counsel provided his client with a

copy of his brief and M r. Centeno-Castellanos was informed of his right to file a

response. M r. Centeno-Castellanos has filed no response with this court.



                                         -3-
      Because M r. Centeno-Castellanos pleaded guilty, counsel could identify

only two potential claims on appeal: irregularities in the plea, and sentencing

errors. He then explained why these claims would have no merit. After

review ing the record, we agree with counsel.

      W e D ISM ISS the appeal and GRANT counsel’s motion to withdraw.

                                       ENTERED FOR THE COURT


                                       Harris L Hartz
                                       Circuit Judge




                                         -4-